218 F.2d 602
Irene L. FAIRBAIRN, as Administratrix of the goods, chattels and credits of Robert L. Fairbairn, deceased, Plaintiff-Appellant,v.NORTH ATLANTIC & GULF STEAMSHIP COMPANY, Defendant-Appellee.
No. 136.
Docket 23238.
United States Court of Appeals, Second Circuit.
Argued January 11, 1955.
Decided January 25, 1955.

Appeal from the United States District Court for the Southern District of New York; John C. Knox and John F. X. McGohey, Judges.
Plaintiff-administratrix, appealing from a verdict and judgment for defendant in her action under the Jones Act, 46 U.S.C.A. § 688, to recover damages for the death of her intestate, has assigned as her sole claim of error the denial by Chief Judge Knox of her application for an adjournment of the trial.
Jacob Rassner, New York City (Louis Cohen, New York City, on the brief), for plaintiff-appellant.
Eugene Underwood, New York City (Burlingham, Hupper & Kennedy and James W. Lynch, New York City, on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Here the trial judges have shown assiduity to protect the plaintiff's legitimate interests when inexcusably neglected by the lawyer of her own choosing; but there comes a time when the court must refuse further continuances out of respect for its own dignity and the need to get judicial business done. Nor is there anything to show that the ensuing trial was unfair or the result improper.


2
Judgment affirmed.